          Case 3:17-cr-00038-PG Document 31 Filed 12/17/18 Page 1 of 1




               United States Court of Appeals
                               For the First Circuit
                                   _____________________
No. 17-1849
                              UNITED STATES OF AMERICA,

                                           Appellee,

                                               v.

                                  ISIDRO SUAREZ-REYES,

                                    Defendant, Appellant.
                                    __________________

                                        JUDGMENT

                                 Entered: December 14, 2018

       This cause came on to be submitted on the briefs and original record on appeal from the
United States District Court for the District of Puerto Rico.

        Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
appeal is summarily dismissed as moot. See lst Cir. R. 270(c).


                                                    By the Court:

                                                    Maria R. Hamilton, Clerk


cc:
Mariana E. Bauza Almonte
Cristina Caraballo-Colon
Billie Kathryn Debrason
Maria Soledad Ramirez-Becerra
Isidro Suarez-Reyes
